 

 

EXHIBIT 10.1

FORM OF PURCHASE AGREEMENT BETWEEN REGISTRANT AND X-RAY TECHNOLOGIES, INC.

PURCHASE AGREEMENT

               THIS PURCHASE AGREEMENT

(this "Agreement") is made as of the __ day of November, 2000 by and between
X-Ray Technologies, Inc., a ___________________ corporation, and a wholly owned
subsidiary of Oxford Instruments plc, having a principal place of business at
275 Technology Circle, Scotts Valley, CA 95066 (the "Purchaser"), and Field
Emission Picture Element Technology, Inc., a wholly owned subsidiary of SI
Diamond Technology, Inc., a Texas corporation, having a principal place of
business at 3006 Longhorn Boulevard, Suite 107, Austin, Texas 78758 (the
"Seller") (collectively the "Parties" or "parties").



 

RECITALS

              WHEREAS, Purchaser desires to purchase carbon cold cathodes, as
hereinafter defined, from Seller, under the terms and conditions more
specifically set forth hereafter;

              WHEREAS, Seller agrees to sell carbon cold cathodes, as
hereinafter defined, to Purchaser under the terms and conditions more
specifically set forth hereafter;

              NOW, THEREFORE, in consideration of the promises and of the mutual
undertakings and obligations of the parties hereinafter set forth, it is hereby
agreed and covenanted as follows:

 

Article I - Definitions

1.1                "Effective Date"

means the date that this Agreement is executed by both parties.



1.2               "Carbon Cold Cathode"

means a single field emission cold cathode device comprised of a carbon based
emitting material deposited on a substrate, developed and produced by Seller.



1.3               "Carbon Cold Cathode Product"

means any x-ray tube which incorporates or employs or is made with the benefit
of a Carbon Cold Cathode in the Technical Field, and which Carbon Cold Cathode
is supplied by Seller to Purchaser.



1.4               "Cold Cathode Technology"

means certain proprietary technology and know-how and improvements and
enhancements related to the manufacture and use of a Carbon Cold
Cathode.               



1.5               "Territory"

means the World.



1.6               "Technical Field"

means instrumentation using x-ray sources for thickness gauging, radiography
inspection and spectroscopy applications, where the Carbon Cold Cathodes replace
the current technology that utilizes radioactive isotopes.



1.7               "Gross Selling Price"

means at least the fair market value of the Carbon Cold Cathode Products, that
is, the selling price which would result from an unaffiliated buyer in an arm's
length sale of the substantially identical product in the same country, in the
same quantity and at the same time subject to the same royalty.



1.8               "Sales Price"

means the Gross Selling Price for the Carbon Cold Cathode Products, less
accepted returns from customers, excise, sales or use taxes, customs duties and
consulor fees, and transportation and insurance costs.



Article II B Purchase of Carbon Cold Cathodes

2.1                Terms



                     (a)               Purchaser shall use its best efforts to
market Carbon Cold Cathode Products.

                     (b)               Carbon Cold Cathodes shall be purchased
by Purchaser from Seller under purchase orders, which will be in writing and
will contain quantity and delivery terms. Purchaser may cancel a purchase order
by providing written notice to Seller at any time prior to the delivery date of
the Carbon Cold Cathodes ordered within the purchase order. In the event
Purchaser cancels a purchase order, Purchaser shall pay a cancellation fee equal
to Seller's applicable engineering charges for manufacturing the Carbon Cold
Cathodes for the canceled purchase order, but no more than the total price of
the Carbon Cold Cathodes ordered by the purchase order. Additional or different
preprinted terms of the purchase orders, acknowledgments, or confirmations,
whether or not signed or accepted, will not supplement or supercede the terms of
this Agreement unless solely agreed in a separate, signed amendment. Title and
risk of loss or damage to the Carbon Cold Cathodes purchased under this
Agreement shall pass to Purchaser upon shipment of the Carbon Cold Cathodes to
Purchaser FOB Seller's plant or warehouse. The cost of packing, crating, freight
and in-transit insurance incurred by Seller is an additional charge and will be
added to the sales prices, reimbursed upon request, or paid by Purchaser
directly.

                       (c)               For each purchase order issued by
Purchaser to Seller for Carbon Cold Cathodes, the purchase price shall be in
accordance with the following schedule:

 

(i)

quantity 1- 50: $80 per Carbon Cold Cathode;

 

(ii)

quantity 51-199: $75 per Carbon Cold Cathode;

 

(iii)

quantity 200-299: $70 per Carbon Cold Cathode;

 

(iv)

quantity 300-499: $65 per Carbon Cold Cathode; and

 

(v)

quantity 500+: $60 per Carbon Cold Cathode.

                       (d)                Subject to Sections 2.1(f) and 3.2, in
addition to the purchase prices for Carbon Cold Cathodes as set forth in this
Section 2.1, Purchaser further agrees to pay to Seller a two percent (2%)
royalty on all Carbon Cold Cathode Products sold, licensed or otherwise disposed
of to any party, including any third party, by Purchaser.

                       (e)                Purchaser has entered into a
development agreement with an end user manufacturer of radiation therapy
systems. In furtherance of this development agreement, Purchaser is developing
an x-ray tube for use in radiation therapy, with the purpose of replacing
radioactive isotopes for use in intra-cavity radiation therapy. Seller agrees to
allow Purchaser to use Carbon Cold Cathodes to produce x-ray tubes for this
intra-cavity radiation therapy application for research and development purposes
only; and such Carbon Cold Cathodes may not be used to manufacture or develop
such x-ray tubes for commercial purposes. Purchaser agrees to introduce Seller
to such end user manufacturer and pursue in good faith a mutually acceptable
agreement between Purchaser, Seller and such end user manufacturer whereby
Seller will be the exclusive supplier of Carbon Cold Cathodes to replace the
current technology that utilizes radioactive isotopes for intra-cavity radiation
therapy. Seller will not publicly disclose the nature of this development effort
without the prior written consent of Purchaser.

                      (f)               During the first year of this Agreement
beginning with the Effective Date, Purchaser shall purchase a minimum of three
hundred (300) Carbon Cold Cathodes from Seller in accordance with the terms of
this Agreement. The two percent (2%) royalty set forth in Section 2.1(d) will
not accrue on Carbon Cold Cathode Products manufactured with the three hundred
(300) Carbon Cold Cathodes purchased under this Section 2.1(f), except that the
two percent (2%) royalty set forth in Section 2.1(d) shall accrue on Carbon Cold
Cathode Products manufactured with Carbon Cold Cathodes purchased under this
Section 2.1(f) subsequent to Purchaser's termination or fulfillment of
Purchaser's obligation to East/West as set forth in Section 3.1. The royalty set
forth in Section 2.1(d) will again accrue on Carbon Cold Cathode Products
manufactured with Carbon Cold Cathodes purchased after the initial three hundred
(300) minimum in this Section 2.1(f), regardless of the status of Purchaser's
obligation to East/West as set forth in Section 3.1.

2.2               Accrual of Royalties

                    Subject to Section 2.1(d), royalties shall accrue on all
Carbon Cold Cathode Products sold, licensed or otherwise disposed of to any
party, including any third party, by Purchaser. Obligations to pay accrued
royalties shall survive termination of this Agreement. "Disposed of" means (1)
Carbon Cold Cathode Products not sold but delivered by Purchaser to others
(including corporate affiliates and deliveries for export), regardless of the
basis for compensation, if any; and (2) Carbon Cold Cathode Products not sold or
licensed as such but sold or licensed by Purchaser as components or constituents
of other products. Whether Carbon Cold Cathode Products are either sold,
licensed or otherwise disposed of to any party as set forth in this Agreement,
the royalty to be paid by Purchaser to Seller shall be based on the Sales Price
for such Carbon Cold Cathode Products sold, licensed or otherwise disposed of to
any party.

2.3               Payment of Purchases and Royalties

                    Payment of  purchases are due within forty-five (45) days
following delivery of the purchased Carbon Cold Cathodes. Payments not made
during such forty-five (45) day period shall be subject to a two percent (2%)
per month late payment charge or such lesser maximum amount as may be allowed
under Texas law. Payment of royalties are due upon the delivery of a report as
set forth in Section 9.2 by Purchaser to Seller detailing the quantity of Carbon
Cold Cathode Products sold or licensed to any party, including any third party,
by Purchaser. Royalty payments not paid by Purchaser upon the delivery of the
report as set forth in Section 9.2 shall be subject to a two percent (2%) per
month late payment charge or such lesser maximum amount as may be allowed under
Texas law. Reports shall be furnished to Seller no later than thirty (30) days
following the end of each quarterly period in each year from the Effective Date
as set forth in Section 9.2.

2.4               Right of First Refusal

                    Subject to Section 3.2, if Seller provides written
notification of a potential customer for one or more Carbon Cold Cathode
Products for use in the Technical Field, then Purchaser shall have fifteen (15)
days to sell such Carbon Cold Cathode Product(s) to such potential customer;
otherwise, Seller will be free of any restrictions to seek any avenue it desires
to fulfill any and all demands by such potential customer for Carbon Cold
Cathode Product(s) for use in the Technical Field.

                     Subject to Section 3.2, if Seller provides written
notification of a potential customer for Carbon Cold Cathodes in the Technical
Field, then Purchaser shall have sixty (60) days to order from Seller the same
volume of Carbon Cold Cathodes as offered by the potential customer under the
same or better terms; otherwise, Seller will be free of any restrictions to
enter into an agreement with such potential customer or to pursue such market.

2.5               Taxes

                     Purchaser shall be solely responsible for any applicable
sales or use or other like taxes based upon or measured by the royalty fees paid
by Purchaser to Seller or the purchases of the Carbon Cold Cathodes from Seller
by Purchaser.

2.6               Nonpayment

                    If Purchaser fails to pay any past-due amount payable under
this Agreement (including interest thereon), then in addition to all other
rights and remedies that Seller may have at law or in equity, Seller may, in its
sole discretion terminate this Agreement.

 

Article III - Obligations and Restrictions of Purchaser

3.1              Purchases

                    Subject to Section 3.2, Purchaser shall purchase Carbon Cold
Cathodes exclusively from Seller and shall not make any further purchases from a
third party of products that are materially related to the Carbon Cold Cathodes
or to the technology of the Carbon Cold Cathodes, except solely to the extent
necessary for Purchaser to fulfill the obligation made, previous to the
Effective Date, by Purchaser to East/West Technology Partners, Ltd.
("East/West") to purchase three hundred (300) cathodes of which twenty-five (25)
cathodes have already been purchased by Purchaser. Purchaser is obligated to
notify Seller in writing within three (3) days after Purchaser has either
terminated or fulfilled such obligations to East/West.

3.2              Purchases of Cathodes

                    At Seller's sole discretion, and upon thirty (30) days prior
written notice from Seller to Purchaser, Seller may release Purchaser from the
restriction set forth in Section 3.1. Sections 2.1(d), 2.4, 5.1, 7.1, 9.2, and
Article IV shall not apply if Seller has released Purchaser from the restriction
set forth in Section 3.1.

3.3

              Limited Use of Carbon Cold Cathodes



                    Purchaser shall use the Carbon Cold Cathodes to manufacture,
use, and sell, license or otherwise dispose of Carbon Cold Cathode Products for
use only in the Technical Field. This Agreement shall not be construed to grant
to Purchaser any license or any other rights in Seller's patents, trademarks,
copyrights, trade secrets, proprietary technology or know-how, or any other
intellectual property rights except as expressly stated herein.

 

Article IV -- Obligations and Restrictions of Seller

                    Subject to Sections 2.4 and 3.2, Seller shall not license
the technology of the Carbon Cold Cathodes to a third party for use in the
Territory in the Technical Field.

 

Article V -- Limitation of Warranty

5.1              Warranty of Noninfringement

                    Subject to Section 3.2, Seller warrants to Purchaser that
the Carbon Cold Cathodes as delivered to Purchaser and when properly used for
the purpose and in the manner specifically set forth in the Technical Field do
not infringe any United States patent existing at the time of the Effective
Date.

5.2

              Novelty



                    Seller does not warrant the novelty of the Carbon Cold
Cathodes or the Cold Cathode Technology.

5.3

              Warranty Period



                    Seller warrants that the Carbon Cold Cathodes sold to
Purchaser will be in good operating condition, free from defects in materials
and workmanship, and will perform in material respects in accordance with the
Specifications as set forth in Exhibit A for a period of six (6) months from
delivery. The Parties shall agree on the scope of the Specifications at the time
that a Carbon Cold Cathode Product is first ready for commercial production. If
the Seller receives notice of such defects during the warranty period, Seller
shall repair or replace the defective Carbon Cold Cathode at no additional
charge. If Seller is unable, within a reasonable time, to repair or replace the
Carbon Cold Cathode to a condition as warranted, Purchaser shall be entitled to
a refund of the purchase price of the Carbon Cold Cathode paid to Seller upon
return of the defective Carbon Cold Cathode to Seller.

5.4

              Exclusions



                    Seller shall not be responsible for the obsolescence of the
Carbon Cold Cathodes that may result from changes in Purchaser's requirements.
Seller shall not be responsible for causes of action resulting from use of the
Carbon Cold Cathodes other than as intended under the terms of this Agreement.
Seller shall not replace a defective Carbon Cold Cathode as long as the defect
is a result of mishandling, abuse, misuse or improper storage, installation,
maintenance or operation.

5.5

              Disclaimer



                    SUBJECT TO SECTION 5.3, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, SELLER DISCLAIMS ANY AND ALL PROMISES, REPRESENTATIONS, AND
WARRANTIES WITH RESPECT TO THE CARBON COLD CATHODES INCLUDING THEIR CONDITION,
THEIR CONFORMITY TO ANY REPRESENTATION OR DESCRIPTION, THE EXISTENCE OF ANY
LATENT OR PATENT DEFECTS, ANY NEGLIGENCE, AND THEIR MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR USE.

5.6

              Cumulative Liability



                    EXCEPT FOR BREACH OF WARRANTY UNDER SECTION 5.1, IF
APPLICABLE IN ACCORDANCE WITH SECTION 3.2, THE CUMULATIVE LIABILITY OF SELLER TO
PURCHASER FOR ALL CLAIMS RELATING TO THE CARBON COLD CATHODE PRODUCTS AND THIS
AGREEMENT, INCLUDING ANY CAUSE OF ACTION SOUNDING IN CONTRACT, TORT, OR STRICT
LIABILITY, SHALL NOT EXCEED THE PURCHASE AMOUNTS RECEIVED BY SELLER FROM
PURCHASER UP TO THE DATE OF LIABILITY. THIS LIMITATION OF LIABILITY IS INTENDED
TO APPLY WITHOUT REGARD TO WHETHER OTHER PROVISIONS OF THIS AGREEMENT HAVE BEEN
BREACHED OR HAVE PROVEN INEFFECTIVE.

Article VI - Limitation of Liability

                    IN NO EVENT SHALL SELLER BE LIABLE FOR ANY INCIDENTAL,
CONSEQUENTIAL, INDIRECT, OR SPECIAL DAMAGES, INCLUDING (WITHOUT LIMITATION)
DAMAGES FOR LOSS OF REVENUE, COST OF CAPITAL, CLAIMS OF CUSTOMERS FOR SERVICE
INTERRUPTIONS OR FAILURE OF SUPPLY.

 

Article VII - Indemnification

7.1

              Indemnification Related to Infringement



               Subject to Section 3.2, provided that (i) Seller is notified
promptly in writing by Purchaser, (ii) Purchaser cooperates reasonably at
Seller's expense, and (iii) Seller has sole control over the defense and
settlement of such claims, then in the event of a claim for the violation of the
warranty of noninfringement in Section 5.1 above, Seller shall settle or defend
such claim or action and, if not settled, shall pay all finally awarded costs,
fees (including legal fees) and damages. Seller shall have no liability under
this Section 7.1 unless Purchaser gives written notice to Purchaser within
thirty (30) days after Purchaser receives notice of the initiation of any
applicable infringement claim which has been initiated against Purchaser and
allows Seller to have sole control of the defense or settlement of the claim.
Purchaser has the right to participate in the defense of any suit or proceeding
provided that Purchaser shall be responsible for all of its own attorney's fees
and related expenses. Seller shall not be responsible for any settlement made by
Purchaser without Seller's prior written consent. If any applicable infringement
claim is initiated, or in Seller's sole opinion is likely to be initiated, then
Seller shall have the option, at its expense, to:

               a.               modify or replace all, or the infringing part,
of the Carbon Cold Cathode so that it is no longer infringing, provided that the
Carbon Cold Cathode functionally does not change in any material adverse
respect; or

               b.               procure for Purchaser the right to continue
using the infringing part of the Carbon Cold Cathode.

7.2

              Exclusion for Unauthorized Actions



              Seller shall have no liability under any provision of this
Agreement with respect to any performance problem, claim of infringement, or
other matter to the extent that such problem, claim, or other matter is caused
by or substantially contributed to by any unauthorized or improper use or
modification of the Carbon Cold Cathode outside of the scope of the
Specifications or any breach of this Agreement by Purchaser.

 

Article VIII - Confidentiality

8.1               Confidential Information

              For purposes of this Agreement, "Confidential Information" shall
mean any information (1) related to (a) technical information, including, but
not limited to, specifications, processes, know-how, trade secrets, and product
plans, (b) quality information, including, but not limited to, quality assurance
data, plans, and processes, and business information, including, but not limited
to, forecasts, cost information, and client lists, as well as any other
information labeled "Confidential" or provided to the receiving party with
reference to this Agreement, and (2) which is disclosed on tangible media
conspicuously identified as "confidential," or if orally disclosed or disclosed
by demonstration or observation (other than data disclosed on a tangible media),
which is identified as "confidential" at the time of disclosure and is confirmed
as such, in writing, within 30 days thereafter. Confidential Information also
includes the Cold Cathode Technology.

8.2               Limited Disclosure and Use

               Each party acknowledges that it is to be given access to
Confidential Information. For a period of ten (10) years from the date of
disclosure of any Confidential Information, the party who has received
Confidential Information from the other disclosing party (the Receiving Party)
agrees that:

               a.             it will not disclose the Confidential Information
received hereunder to any third party;

               b.              it will not copy or modify the Confidential
Information, or any copy, adaptation, transcription, or merger portion thereof,
except as expressly authorized by the disclosing party;

               c.              it will not use for its benefit, or the benefit
of any third party, any of the Confidential Information, except as set forth in
this Agreement or any other agreement between the parties;

              d.              it will not compete with the disclosing party in
connection with any of the Confidential Information, except as set forth in this
Agreement or any other agreement between the parties.

 

8.3

             Exceptions



             The receiving party's obligation to hold the Confidential
Information disclosed to the receiving party in confidence will not apply to
information:

             a.              which the receiving party can show was in the
public knowledge or literature at the time of disclosure hereunder, or

             b.              which the receiving party can show was already in
the receiving party's possession at the time of disclosure hereunder without
obligation of confidentiality, or

             c.              subsequent to its disclosure hereunder and without
fault of the receiving party becomes part of the public knowledge, or

            d.              is disclosed to the receiving party by a third party
without obligation of confidentiality, the third party having legal right to do
so.

             Nothing in this Article VIII shall restrict either party's
obligations to disclose the terms of this Agreement as may be required by law or
as may be ordered by a court of competent jurisdiction or other governmental or
quasi-governmental authority.

             For purposes of this Section, specific disclosures made hereunder
shall not be deemed to be within the above exceptions merely because they are
embraced by general disclosures in the public knowledge or literature or in the
receiving party's possession, and any combination of features disclosed
hereunder shall not be deemed within the above exceptions merely because
individual features are in the public knowledge or literature or in the
receiving party's possession.

8.4

             Notification



             The receiving party will immediately notify the disclosing party
upon discovery of any unauthorized use or disclosure of the disclosing party's
Confidential Information, or any breach of this Article by the receiving party,
and the receiving party will cooperate with the disclosing party in every
reasonable way to aid the disclosing party to regain possession of the
Confidential Information and prevent its further unauthorized use or disclosure.

8.5            Restricted Disclosure

             The receiving party agrees to restrict disclosure of the disclosing
party's Confidential Information to only those of the receiving party's
employees who have a need to know such information to carry out the purposes of
this Agreement.

8.6

             Unauthorized Disclosure or Use



             The receiving party acknowledges that all Confidential Information
is solely owned by the disclosing party and that the unauthorized disclosure or
use of such Confidential Information would cause irreparable harm and
significant injury, the degree of which may be difficult to ascertain.
Accordingly, the receiving party agrees that the disclosing party will have the
right to obtain an immediate injunction enjoining any breach of this Section, as
well as a right to pursue any and all other rights and remedies available at law
or equity for such a breach.

Article IX -- Records

9.1              Purchaser's Records

             Purchaser shall keep true and accurate records, files and books of
account containing all the data reasonably required for the full computation and
verification of the quantity of Carbon Cold Cathode Products sold or licensed to
any party, including any third party, by Purchaser. Following seven days prior
written notice to Purchaser, any certified accountant appointed by Seller shall
be given access to such records, files and books during usual business hours;
provided, however, that such inspection shall be at Seller's expense but shall
not occur more often than once every six (6) months. If the audit results
indicate that Purchaser has underpaid Seller by ten percent (10%) or more in
royalty fees under this Agreement, then Purchaser shall remit to Seller the
amount underpaid plus the cost of the examination and audit that led to the
discovery that Purchaser had underpaid Seller within ten (10) business days of
receiving the results of the audit. If the audit results indicate that Purchaser
has underpaid Seller by ten percent (10%) or more in royalty fees under this
Agreement, the amount underpaid shall be subject to a two percent (2%) per month
late payment charge or such lesser maximum amount as may be allowed under Texas
law.

9.2              Purchaser's Reports

             Quarterly, within thirty (30) days after the first days of January,
April, July, and October of each year during the continuance of this Agreement,
Purchaser shall render written reports stating in each such report the
quantities of all Carbon Cold Cathode Products sold or licensed during the
proceeding three calendar months, except that the first such report shall cover
only the portion of the quarter between the Effective Date of this Agreement and
the end of the quarter. Each such report shall be accompanied by remittance in
full covering the royalties shown to be due Seller. Royalties paid on Carbon
Cold Cathode Products that are returned by customers may be credited against
future royalty payments, provided royalties are paid on any such returned Carbon
Cold Cathode Products that are later sold or licensed. No royalties may be paid
on Carbon Cold Cathode Products furnished to customers without charge to replace
returned Carbon Cold Cathode Products on which royalties have been paid,
provided no credit is taken against royalty payments for such returned Carbon
Cold Cathode Products.

9.3

             Terminal Report



             If this Agreement is for any reason terminated before all payments
herein provided for have been made, Purchaser shall immediately submit a
terminal report and pay to Seller any remaining unpaid balance even though the
due date as provided in Section 2.1 has not been reached.

 

Article X - Termination

10.1

             Termination



             This Agreement may be terminated by either party upon the
occurrence of the following events:

             a.              Purchaser fails to pay Seller within ten (10) days
after Seller makes written demand for any past-due amount payable under this
Agreement (including interest thereon) that is not the subject of a good faith
dispute as to which the Purchaser has given written notice to Seller explaining
its position in reasonable detail.

             b.              Either party breaches, in any material respect, its
obligations hereunder and the breaching party fails to cure such breach within a
thirty (30) day period immediately following such breach.

             c.              Infringement claim initiated or likely to be
initiated as set forth in Section 7.1.

10.2              Notice of Termination

             Either party shall provide thirty (30) days written notice of
termination in which the notice shall identify and describe the basis for such
termination.

10.3

             Survival



             Articles I, VI, VIII, and XI and Sections 2.2, 2.3, 2.5, 5.2, 5.4,
5.5, 5.6, 7.2, 9.1, and 10.3 shall survive termination of this Agreement.

 

Article XI B Miscellaneous

11.1              Governing Law

             This Agreement shall be governed by and construed in accordance
with the laws of the state of Texas, without reference to conflict of law
principles.

11.2              Jurisdiction and Venue

             Exclusive jurisdiction and venue for all disputes arising under
this Agreement shall be with the state or federal courts located in Travis
County, Texas, and the parties expressly submit themselves to the personal
jurisdiction of such courts.

11.3              Severability



             If any provision of this Agreement shall be held illegal, invalid
or unenforceable by a court of competent jurisdiction, that provision shall be
deleted and the remainder of this Agreement shall remain in full force and
effect.

11.4               Integration

             This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges all prior
discussions between them.

11.5

             Alteration



             A provision of this Agreement may be altered only by a writing
signed by authorized persons of both Parties.

11.6            Notice

             All notices and communications to be given by each party to the
other shall be in writing and addressed respectively to the parties at the
following addresses:

 

 

To SI Diamond Technology, Inc.:

To X-Ray Technologies, Inc.

Dr. Zvi Yaniv

Bradley Boyer

3006 Longhorn Blvd.

X-Ray Technologies, Inc.

Suite 107

275 Technology Circle

Austin, Texas 78758

Scotts Valley, California 95066

 

 

with a copy to:

 

Kelly Kordzik, Esq.

 

Winstead Sechrest & Minick, P.C.

 

100 Congress Avenue, Suite 800

 

Austin, Texas 78701

 

 

11.7              Relationship of Parties

 

             Nothing in this Agreement shall be construed to constitute or
appoint either party as the agent, partner or representative of the other party
for any purpose whatsoever, or to grant to either party any rights or authority
to assume or create any obligation or responsibility, express or implied, for or
on behalf of or in the name of the other, or to bind the other in any way or
manner whatsoever.

11.8             Headings

             The headings in this Agreement are for purposes of convenience and
reference only and are not intended to affect the meaning or interpretation of
this Agreement.

11.9              Counterparts

              This Agreement may be executed in duplicate and either copy or
both copies are considered originals.

11.10               No Bias

              This Agreement shall be interpreted as written and negotiated
jointly by the parties. It shall not be strictly construed against either party,
regardless of the actual drafter of the Agreement.

11.11              Force Majeure

             If Seller is unable to perform its obligations under this Agreement
due to circumstances beyond its reasonable control (including without
limitation, acts of nature, acts of government, labor disputes, delays in
transportation, and delays in delivery or inability to deliver by Seller's
suppliers), such obligations shall be suspended so long as those circumstances
persist, provided that Seller notifies Purchaser promptly of the delay and its
causes and uses commercially reasonable efforts to recommence performance
without delay.

11.12              Export Controls

             Purchaser shall comply with all relevant U.S. export laws and
regulations and will obtain all required export licenses prior to exporting or
re-exporting Carbon Cold Cathode Products. Seller does not represent to
Purchaser that an export license shall not be required nor that, if required, it
shall be issued. Purchaser assumes all responsibility for its exports or
re-exports of Carbon Cold Cathode Products.

11.13               Assignment

                       This Agreement may not be assigned by Purchaser without
the prior written consent of Seller.



--------------------------------------------------------------------------------



 

             IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed by authorized persons on the respective dates hereinafter set forth.

 

 

 

SI DIAMOND TECHNOLOGY, INC.

 

 

 

_____________________________________

 

Name: Dr. Zvi Yaniv                                          

 

Title:  President and C.O.O.                              

 

Date:                                                                    

 

 

 

 

 

X-RAY TECHNOLOGIES, INC.

 

 

 

_____________________________________

 

 

 

Name: Bradley Boyer                                          

 

Title:                                                                    

 

Date:                                                                    

 

 

 

 

 

OXFORD INSTRUMENTS plc

 

 

 

_____________________________________

 

 

 

Name: ________________________________

 

Title:                                                                    

 

Date:                                                                    

 

 

 



--------------------------------------------------------------------------------




EXHIBIT A

Specifications